Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EX PARTE QUAYLE ACTION
 	This Office Action addresses U.S. Application No. 16/839,573, which is a reissue of U.S. Application No. 15/416,565 (hereinafter, the '565 application), entitled “OPERATING METHOD OF INPUT/OUTPUT INTERFACE”, which issued as U.S. Patent No. 9,934,169 (hereinafter, the '169 patent).  
 	The '565 application was filed as a continuation of U.S. Application No. 14/818,586, now U.S. Patent No. 9,575,923.  U.S. Application No. 14/818,586 was a continuation of U.S. Patent Application No. 14/093,916, now U.S. Patent No. 9,130,557.
 	The status of the claims is as follows: 
Original patent claims 1-21 were canceled by a preliminary amendment filed April 3, 2020. 
New claims 22-51 were added by the preliminary amendment filed April 3, 2020, with subsequent amendments to some of these claims.  
New claims 22-51 are allowed.
  
Note:	U.S. Application No. 16/838,536 is a co-pending reissue of the '565 application.


PRIOR OR CONCURRENT PROCEEDINGS
 	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which the patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

DRAWINGS
 	The previous objection to the drawings under 37 CFR 1.84(p)(5), which requires that “Reference characters not mentioned in the description shall not appear in the drawings” is withdrawn, due to the appropriate amendments to the specification on August 8, 2022.

The drawings filed August 8, 2022 will not be entered for the following reasons:
The drawing Figures 3, 24 and 28 are not in accordance with 37 CFR 1.84(p)(4), which requires that “All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined.”  
Whether from a scanning error or otherwise, the amended drawings are significantly smaller and have a lower resolution.  Note Figure 3 below:

    PNG
    media_image1.png
    699
    874
    media_image1.png
    Greyscale

Drawing Figure 3 is not in accordance with 37 CFR 1.84(p)(3), which requires that “Numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height.”
 	Because these drawing amendments will not be entered, the following objection to the drawings is maintained and repeated from the previous Office action.  See below.

The drawings filed April 3, 2020 are objected to because:  
The drawings are not in accordance with 37 CFR 1.84(l), which requires that “The same part of an invention appearing in more than one view of the drawing must always be designated by the same reference character.”  
Throughout the drawings a first memory device is alternatively designated as: 100, 100-1 or 100a.
Likewise, a second memory device is alternatively designated as: 
100’, 100-2 or 100b.

Corrected drawing sheets are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. 
Each amended drawing should be labeled “Amended”.  
Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). 
If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
 	Note 37 CFR 1.173 for reissue drawing amendments.  Note also MPEP 1413.
				
SPECIFICATION
 	The previous objection to the title of the invention is withdrawn due to the amendment filed August 8, 2022. 

The disclosure is objected to because of the following informalities:
(1)	The specification must be corrected in accordance with the changes to the reference characters, as noted above with regard to the drawing figures.  Specifically, column 17, line 66, “100b”.
(2)	The specification is not in accordance with 37 CFR § 1.177(a), which requires that “If applicant files more than one application for the reissue of a single patent, each such application must contain or be amended to contain in the first sentence of the specification a notice stating that more than one reissue application has been filed and identifying each of the reissue applications by relationship, application number and filing date.” (Emphasis added.)
As noted above, both the present application and U.S. Application No. 16/838,536 are co-pending reissue applications of the '565 application.  
Applicant has correctly added the following language: “Notice: More than one reissue application has been filed for the reissue of Patent No. 9,934,169. The reissue applications are application numbers 16/839,573 (the present application) and 16/838,536, both of which are reissues of Patent No. 9,934,169.”
However, this passage must be relocated to become the first (and second) sentence(s) of the specification.
Appropriate correction is required.

CONSENT
The previous objection under 37 CFR 1.172(a) is withdrawn due the submission on August 12, 2022 of proper written consent of all assignees in compliance with 37 CFR 1.172 and 3.73.  

CLAIM OBJECTIONS
The previous objections to the claims are withdrawn due to the amendments filed August 12, 2022. 

OBJECTIONS BASED ON DEFECTIVE OATH/DECLARATION
The previous objections to the declaration are withdrawn due to the corrected declaration filed August 12, 2022.  

REJECTIONS BASED ON DEFECTIVE OATH/DECLARATION
 	The previous rejections under 35 U.S.C. §251 based on a defective declaration are withdrawn due to the corrected declaration filed August 12, 2022.

CLAIM INTERPRETATION - 35 U.S.C. 112, SIXTH PARAGRAPH
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being analyzed under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder.  Three Prong Analysis
To invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, a claimed phrase must meet the three prong analysis as set forth in MPEP § 2181, subsection I.
	(A)	Regarding Prong (A), the MPEP states:
(A) the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function....

	The claim limitations listed below do not use the language "means" or "step".  However, each of these is found to be a generic placeholder.  
mode register
input receiver block
input receiver circuit
ODT circuits
output driver block
output driver circuits
internal circuit
I/O interface
memory device

Thus, these limitations meet Prong (A) of the analysis.
(B)	Regarding Prong (B), the MPEP states:

the term "means" or "step" or the generic placeholder is modified by
functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"...

The following list includes the claim limitations of Prong (A), showing where each may be modified by functional language.  
mode register (“configured to”)
input receiver block (“not modified by functional language”)
input receiver circuit (“not modified by functional language”)
ODT circuits (“not modified by functional language”)
output driver block (“not modified by functional language”)
output driver circuits (“not modified by functional language”)
internal circuit (“not modified by functional language”)
I/O interface (“not modified by functional language”)
memory device (“not modified by functional language”)

Each of the limitations meeting Prong (B) of the analysis and must be considered in the following step.
(C)	Regarding Prong (C), the MPEP states:

the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

With regard to where the limitations may be found in the disclosure:
mode register (note column 6, lines 13-14, “The mode register 130-2 stores data for controlling various operation modes of the memory device”)

Thus, because none of the elements of the claims have met all three prongs of the analysis, these limitations do not invoke 35 U.S.C. § 112, 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.

DOUBLE PATENTING
The previous provisional rejections on the ground of nonstatutory double patenting are withdrawn due to the terminal disclaimer filed August 8, 2022. 

CLAIM REJECTIONS - 35 USC § 112
The previous provisional rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn due to the amendment filed August 12, 2022.
 


ALLOWABLE SUBJECT MATTER
With the exception of the co-pending application cited in the double patenting rejection described above, claims 22-51 appear to contain subject matter that is neither taught nor suggested by the prior art of record. 
In general, the specific field of the invention, i.e., the use of an on-die termination circuit and selectable input connections based on operating mode were well known in the prior art.  
As an example, prior art reference Jang, U.S. Patent Application No. 20100097094 A1, appears to be relevant to the claims, stating:
“The driving control part is configured to generate the first control signal in response to an on-die termination enable signal and an on-die termination selection signal in an input mode.”

and

“During the input mode, the driving control part 1340 generates the first control signals in response to the on-die termination enable signal ODT_EN and on-die termination selection signals”

With reference to claim 22, for example, Jang teaches an input receiver circuit (note Figure 3 below, input circuit 1400) and selective operation in response to an on-die termination signal (i.e., “configured to generate the first control signal in response to an on-die termination enable signal and an on-die termination selection signal in an input mode”)

    PNG
    media_image2.png
    448
    716
    media_image2.png
    Greyscale

 	While Jang did explicitly teach the use of an on-die termination circuit and selectable input connections based on operating mode, neither Jang nor the other references made of record taught or suggested the claimed “input/output interface circuit for a dynamic random access memory (DRAM) device, the input/output interface circuit comprising:
a mode register configured to store an operation mode of the DRAM device, the
operation mode indicating one of high speed operation mode and low speed operation mode;
an input receiver block connected with an input/output pad, the input receiver
block including a first input receiver circuit and a second input receiver circuit, and one of the first input receiver circuit and the second input receiver circuit being selectively connected to the input/output pad according to the operation mode and receiving an input data signal; and
an on-die-termination (ODT) circuit connected between the input/output pad
and ground voltage level VSSO, and selectively turned on or turned off according to the operation mode,
wherein, when the operation mode indicates high speed operation mode, the
first input receiver circuit is connected to the input/output pad and receives the input data signal while the ODT circuit is turned on, and when the operation mode indicates low speed operation mode, the second input receiver circuit is connected to the input/output pad and receives the input data signal while the ODT circuit is turned off.”
Thus, neither Jang nor any of the references cited by the examiner or by applicant teach or suggest, either alone or in combination, each and all of the limitations of the independent claims.

CONCLUSION

 This application is in condition for allowance except for the formal matters regarding the drawings and specification, as noted above.  Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to B. James Peikari whose telephone number is (571) 272-4185.  The examiner can normally be reached on M-F 8:30am - 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski, SPE Art Unit 3992, can be reached at (571) 272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /B. James Peikari/
Primary Examiner, Art Unit 3992

Conferees:

/J.W/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992